PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Allmen Jonathan 
Application No. 14/295,279
Filed: 3 Jun 2014
Attorney Docket Number: 125-0105
For: METHOD FOR INTEGRATING CRYPTOCURRENCY TRANSFER ON A SOCIAL NETWORK INTERFACE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed January 20, 2022, to revive the above-identified application.
 
The petition is DISMISSED.
 
Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed September 7, 2017, which set a shortened statutory period for reply of three (3) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 8, 2017.  A notice of Abandonment was mailed April 13, 2018.
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.
 
The present petition lacks item (3) above. Petitioner submitted a statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18. See MPEP § 711.03(c)(II)(C).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.
 
The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required. See MPEP 711.03(II)(C) and (D).  
 
The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).
 
The first period of delay is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner must explain the delay between when the reply was due and when the reply was filed.
 
The second period of delay is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner must explain why the initial petition was not filed until October 16, 2020.
 
The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a).
 
When addressing each of these three periods of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application ofG, 11 USPQ2d 1378, 1380 (Comm’rPat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application.
 
Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.
 
The affidavit filed January 20, 2022, generally provides that the delay was unintentional due to applicant’s busy work schedule.  Applicant must provide the approximate dates and explain the circumstances that occurred from December 2017 to the present that caused applicant’s delay in taking action to revive the application.  In particular, applicant stated he received the Office action but does not explain the delay in response from December 2017 until the present.  In fact, applicant specifically states from April 2018- September 2021 he did not think about the patent application and made no effort to pursue it because he was busy at a new job and didn’t have any ideas or plans for the application.  This does not account for the period of delay From December 2017-April 2018.  
  
The delay between when this application went abandoned in December 2017 and the filing of the petition January 20, 2022 is over 4 years.  The statement by applicant was busy with work is insufficient to establish applicant’s delay was unintentional. 
 
Moreover, Applicant states that he was contacted in September 2021 about the application and sold the patent application in November 2021.  There is no discussion about the period of time from November 22, 2021 until the petition was filed January 20, 2022.  The petition does not provide any explanation or reason why two months lapsed from the date of sale of the application and the filing of a petition to revive the application. Applicant must account for the entire period of delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

 Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4914.
 
 
/ Ramesh Krishnamurthy /Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions

CC:	Thomas M. Isaacson
1401 I Street, NW
Washington DC 20005
 



    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).